Citation Nr: 1738920	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits was validly created in one calculated amount of $11, 864.20.

2.  Entitlement to wavier of an overpayment of nonservice-connected pension benefits in one calculated amount of $11,864, 20.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to April 1988; his service from May 10, 1982, to April 19, 1988, was under dishonorable conditions and thus, is not a creditable period of service.  38 U.S.C.A. § 5303 (West 2015); 38 C.F.R. § 3.203 (2016).  For reasons discussed below, the issues on appeal have been recharacterized.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The matter was previously before the Board in July 2016.  The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Board directed the RO to prepare an audit of the Veteran's VA nonservice-connected pension benefits, to include an explanation of the creation of the debt referencing the timing of reduction of such benefits, the reasons supporting the reduction, and the total calculated amount of the debt.  The Board also asked for a monthly tabulation showing the amount paid versus the amount warranted based upon the Veteran's actual and imputed income, including actual and imputed amounts that were attributed to the Veteran during such months.  

In March 2017, a historical payment screen from July 2010 to December 2011 was associated with the record.  An audit report prepared simply shows amount paid, amount due, difference, and the amount of overpayment as of November 19, 2012.   The Board finds that this does not accomplish the remand directive, i.e. these are simply amounts without the requested explanations and do not include the Veteran's actual and imputed income amounts during the applicable time period.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance). 

Moreover, the Board notes a March 2016 notice letter informed the Veteran that his request for waiver had been approved in the amount of $7,430.00,  and the amount of his debt had been reduced to $4,518.00, from the previous $11, 948.80.  This notice letter does not contain an explanation of how the RO calculated the waiver amount and contains a different amount of overpayment.   

In a June 2016 statement, the Veteran indicated that he had been informed of three different overpayment amounts -  $12, 173.80; $11,948.80; and $11,864.20.  In August 2016, the Veteran indicated that he does not understand why $4,518.00, is the amount of indebtedness left and how it was calculated.  In an April 2017 statement, the Veteran further argues that the creation was not his fault but the fault of VA in granting an apportionment to MGC who was not the biological mother of his children.

Consequently, the matter must once again be remanded so a proper audit can be prepared detailing the actual amount of the overpayment and how the overpayment was calculated.   Id.  In addition, the RO must further detail how the amount of the waiver of indebtedness in March 2016 was calculated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prepare an audit of the Veteran's VA nonservice-connected pension benefits.  (a) The audit must clarify the amount of the original indebtedness and indicate whether it is $12, 173.80; $11,948.80; or $11,864.20.  (b) Next, the audit must explain the creation of the debt referencing the timing of reduction of such benefits and the reasons supporting the reduction.  (c) The audit must contain the actual and imputed amounts of income that were attributed to the Veteran during the applicable time period, including the amount of apportionment paid to MCG.  (d) The Veteran must be provided a written copy of the detailed audit ((a) -(c)).  

2.  Readjudicate the issue of validity of the debt.

3.  Provide a detailed explanation of how the waiver of overpayment amount of $7,430.00, in March 2016 was calculated.  

4.  Readjudicate the issue of waiver of overpayment.

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

